IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 43408/43409

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 516
                                                )
       Plaintiff-Respondent,                    )   Filed: May 4, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
BRODY MCEWEN TROUT,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgments of conviction and sentences, affirmed.

       Nevin, Benjamin, McKay & Bartlett, LLP; Deborah Whipple, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In 43408, Brody McEwen Trout pleaded guilty to unlawful possession of a firearm,
felony, Idaho Code § 18-3316, and the district court imposed a determinate five-year sentence to
run concurrently with his sentences in 43409. In 43409, Trout pleaded guilty to possession of a
controlled substance, methadone, felony, I.C. § 37-2732(c)(1), and two counts of robbery,
felony, I.C. §§ 18-6501, 18-6502, and the district court imposed a determinate five-year sentence
and two unified life sentences, with eight years determinate, respectively, with the sentences
running concurrently.1 Trout appeals, contending that his sentences are excessive.


1
        At the sentencing hearing, the district court ordered a determinate five-year sentence for
the unlawful possession of a firearm and for the possession of a controlled substance, methadone,
                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Trout’s judgments of conviction and sentences are affirmed.




with the sentence to run concurrently. The judgment of conviction incorrectly states the
sentences are each five-years indeterminate.
                                                   2